J-S37034-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.A.C., a Minor      :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: H.C., Mother                  :           No. 223 MDA 2017

               Appeal from the Decree entered January 31, 2017
              in the Court of Common Pleas of Lancaster County,
                  Orphans’ Court Division, No(s): 1805 of 2015

IN THE INTEREST OF: M.L.C., a Minor      :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: H.C., Mother                  :           No. 224 MDA 2017

               Appeal from the Decree entered January 31, 2017
              in the Court of Common Pleas of Lancaster County,
                  Orphans’ Court Division, No(s): 1804 of 2015

IN THE INTEREST OF: M.X.C., a Minor      :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: H.C., Mother                  :           No. 225 MDA 2017

               Appeal from the Decree entered January 31, 2017
              in the Court of Common Pleas of Lancaster County,
                  Orphans’ Court Division, No(s): 1803 of 2015
J-S37034-17


IN THE INTEREST OF: D.M.C.S., a          :      IN THE SUPERIOR COURT OF
Minor                                    :            PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
                                         :
APPEAL OF: H.C., Mother                  :           No. 226 MDA 2017

               Appeal from the Decree entered January 31, 2017
              in the Court of Common Pleas of Lancaster County,
                  Orphans’ Court Division, No(s): 1802 of 2015

BEFORE: STABILE, MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                         FILED JUNE 27, 2017

     H.C. (“Mother”) appeals from the Decree granting the Petition filed by

the Lancaster County Children and Youth Social Service Agency (“the

Agency”) for the involuntary termination of her parental rights to M.A.C.

(born in 2010), M.L.C. (born in 2009), M.X.C. (born in 2008) and D.M.C.S.

(born in 2006) (collectively “Children”) under the Adoption Act.     See 23

Pa.C.S.A. § 2511.1 We affirm.

     In its Opinion, the trial court set forth the relevant factual and

procedural history, which we adopt for the purpose of this appeal. See Trial

Court Opinion, 2/22/17, at 1-7.

     On appeal, Mother raises the following issues for our review:




1
  In its Decree, the trial court also changed Children’s permanency goals to
adoption. However, Mother challenges only the termination of her parental
rights to Children, and does not challenge the changing of Children’s
permanency goals to adoption.


                                  -2-
J-S37034-17


      A. Whether the evidence presented at the [t]ermination of
         [p]arental rights hearing was sufficient to support [the]
         termination of Mother’s [parental] rights[?]

      B. Whether the evidence presented at the [t]ermination of
         [p]arental rights hearing was sufficient to find that it was in
         the best interests of [C]hildren to terminate Mother’s parental
         rights[?]

Brief for Mother at 7.2

      Our standard of review is as follows:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. If the factual
      findings are supported, appellate courts review to determine if
      the trial court made an error of law or abused its discretion. As
      has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.

      … [U]nlike trial courts, appellate courts are not equipped to
      make the fact-specific determinations on a cold record, where
      the trial judges are observing the parties during the relevant
      hearing and often presiding over numerous other hearings
      regarding the child and parents. Therefore, even where the
      facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must
      resist the urge to second guess the trial court and impose its
      own credibility determinations and judgment; instead we must

2
  Although Mother has identified two issues in her Statement of Questions
Presented, she failed to separate her issues in the Argument section of her
brief, or provide headings for the issues. See Pa.R.A.P. 2119(a) (providing
that “[t]he argument shall be divided into as many parts as there are
questions to be argued; and shall have at the head of each part—in
distinctive type or in type distinctively displayed—the particular point treated
therein….”).


                                  -3-
J-S37034-17


      defer to the trial judges so long as the factual findings are
      supported by the record and the court’s legal conclusions are not
      the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826–27 (Pa. 2012) (citations

omitted).

      Termination of parental rights is controlled by section 2511 of the

Adoption Act. See 23 Pa.C.S.A. § 2511. The burden is on the petitioner to

prove by clear and convincing evidence that the asserted grounds for

seeking the termination of parental rights are valid. In re R.N.J., 985 A.2d

273, 276 (Pa. Super. 2009). “[C]lear and convincing evidence is defined as

testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id. (citation and quotation marks omitted).

      Satisfaction of any one subsection of section 2511(a), along with

consideration of subsection 2511(b), is sufficient for the involuntary

termination of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc).     In this case, we will review the trial court’s decision to

terminate Mother’s parental rights based upon subsections 2511(a)(8) and

(b), which state the following:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement with


                                  -4-
J-S37034-17


         an agency, 12 months or more have elapsed from the
         date of removal or placement, the conditions which led to
         the removal or placement of the child continue to exist
         and termination of parental rights would best serve the
         needs and welfare of the child.

                                   ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

      With respect to subsection 2511(a)(8), Mother contends that the

conditions which led to placement of Children were “truancy [], chaos in the

home, concerns for drug use[,] and domestic violence in the home.” Brief

for Mother at 24.    Mother asserts that “[t]he evidence offered in the

[termination] hearings suggests that those issues have been addressed.”

Id.

      “Section 2511(a)(8) sets a 12-month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In

re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the 12-month period

has been established, the court must next determine whether the conditions

that led to the children’s removal continue to exist, despite the reasonable



                                  -5-
J-S37034-17


good faith efforts of the Agency supplied over a realistic time period.    Id.

The “relevant inquiry in this regard is whether the conditions that led to

removal have been remedied and thus whether reunification of parent and

child[ren] is imminent at the time of the hearing.” In re I.J., 972 A.2d 5,

11 (Pa. Super. 2009). Further,

      the application of [subs]ection (a)(8) may seem harsh when the
      parent has begun to make progress toward resolving the
      problems that had led to removal of her children. By allowing
      for termination when the conditions that led to removal continue
      to exist after a year, the statute implicitly recognizes that a
      child’s life cannot be held in abeyance while the parent is unable
      to perform the actions necessary to assume parenting
      responsibilities. This Court cannot and will not subordinate
      indefinitely a child’s need for permanence and stability to a
      parent’s claims of progress and hope for the future. Indeed, we
      work under statutory and case law that contemplates only a
      short period of time, to wit eighteen months, in which to
      complete the process of either reunification or adoption for a
      child who has been placed in foster care.

Id. at 11-12 (citation omitted, emphasis in original).

      In its Opinion, the trial court considered the requirements of

subsection 2511(a)(8), and determined that the Agency had met its burden

of proving the grounds for termination of Mother’s parental rights to

Children.   See Trial Court Opinion, 2/22/17, at 10-11 (wherein the court

determined that Mother’s efforts have been minimal, she has never secured

stable income or suitable housing, and Children have been in placement for

33 months).     We agree with the trial court’s determination, which is

supported by the record and free of legal error, and affirm on this basis as to

Mother’s first issue. See id.


                                  -6-
J-S37034-17


      With respect to subsection 2511(b), Mother contends that Suzanne Ail,

Ph.D (“Dr. Ail”), the psychologist who performed the bonding assessment,

utilized improper or incorrect information to make her recommendation that,

despite the existence of bonds between Mother and Children, Mother’s

parental rights should be terminated. Brief for Mother at 24. Mother asserts

that, while it is commonplace in custody proceedings to evaluate a child’s

bonds with the biological parents as well as the foster parents, this practice

is “inappropriate and out of place in an attachment evaluation.” Id. at 24-

25.   Mother claims that, whereas a biological parent’s relationship with a

child will be strained by separation when placement occurs, “the foster

family’s interactions with the child[] will almost always appear to be stronger

… than those of a biological parent’s.”    Id.   Mother argues that Dr. Ail’s

assessment failed “to account for the tremendous disparity in time that

[M]other had with [C]hildren compared with that of the foster families.” Id.

Mother also points to Dr. Ail’s observations of Mother playing with Children,

and contends that Dr. Ail’s conclusions drawn from such observations do

“not allow for such realities as a child who is willful, and does not wish to

follow the prompts of an adult.”    Id.   Mother asserts that, in making her

recommendation, Dr. Ail improperly considered the level of progress that

Mother had made in her plan which, Mother claims, is irrelevant to an

attachment analysis. Id. at 26. Mother further argues that, in making her

assessment, Dr. Ail improperly conducted a “best interests” analysis which,



                                  -7-
J-S37034-17


Mother contends, is the exclusive province of the trial court.      Id.   Mother

asserts that Dr. Ail’s judgment was clouded by her belief that, despite the

termination of Mother’s parental rights, Mother would always be permitted to

be a part of Children’s lives. Id. Mother claims that the trial court failed to

recognize Dr. Ail’s bias, and the flaws in her assessment. Id.

      Mother also contends that her inability to obtain appropriate housing

and income, in order to support herself and Children, is beyond her control.

Id. at 21, 22.    Mother asserts that her panic attacks prevent her from

maintaining employment.     Id. at 21; see also id. at 22 (wherein Mother

claims that mental health diagnoses are “beyond the control” of a parent).

Mother argues that her lack of adequate housing was also caused by the

removal of Children from her home.        Id. at 22.    Mother contends that,

“[o]nce   the   [A]gency   removed    [C]hildren   from   [her]    home[,]   the

[supplemental security income] payments [that she had been receiving for

Children] were then paid to the [A]gency or county, not [M]other.” Id.

      Regarding   subsection   2511(b),   the   court   inquires   whether   the

termination of Mother’s parental rights would best serve the developmental,

physical and emotional needs and welfare of the child. See In re C.M.S.,

884 A.2d 1284, 1286-87 (Pa. Super. 2005).          “Intangibles such as love,

comfort, security, and stability are involved in the inquiry into the needs and

welfare of the child.” Id. at 1287 (citation omitted). The court must also

discern the nature and status of the parent-child bond, with utmost attention



                                  -8-
J-S37034-17


to the effect on the child of permanently severing that bond. Id.; see also

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (stating that “the court

must take into account whether a bond exists between child and parent, and

whether termination would destroy an existing, necessary and beneficial

relationship.”).   Additionally, “the strength of emotional bond between a

child and a potential adoptive parent is an important consideration in a ‘best

interests’ analysis.” In re I.J., 972 A.2d at 13; see also In re T.S.M., 71

A.3d 251, 268 (Pa. 2013) (stating that “courts considering termination must

also consider whether the children are in a pre-adoptive home and whether

they have a bond with their foster parents.”).          Finally, the focus in

terminating parental rights under section 2511(a) is on the parent, but it is

on the child under section 2511(b).     In re Adoption of C.L.G., 956 A.2d

999, 1008 (Pa. Super 2008) (en banc).

      In its Opinion, the trial court considered the requirements of

subsection 2511(b), and determined that the Agency had met its burden of

proving that it was in Children’s best interests to terminate Mother’s parental

rights.   See Trial Court Opinion, 2/22/17, at 12 (wherein the court

determined that, while each of the Children have an attachment to Mother,

the court “does not see a bond between Mother and [C]hildren sufficient to

interfere with the termination of Mother’s parental rights[;]” and their bonds

with their respective placement parents are considerably stronger and

warmer than their attachments to Mother); see also id. (wherein the court



                                  -9-
J-S37034-17


noted that D.M.C.S. and M.X.C. have “fractured” relationships with Mother).

We agree with the trial court’s determination, which is supported by the

record and free of legal error, and affirm on this basis as to Mother’s second

issue. See id.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/27/2017




                                 - 10 -
Circulated 06/08/2017 12:05 PM